Citation Nr: 1141096	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-31 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDING OF FACT

The medical evidence of record shows that the Veteran's left eye disability is manifested by floaters, photopsias, inflammation, and corrected visual acuity of, at worst, 20/25.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left eye disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.31, 4.79 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in December 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  In the July 2011 hearing before the Board, the Veteran reported that he had additional private medical records which were relevant to his claim.  Accordingly, the Board left the record open until August 12, 2011 to allow for submission of this additional evidence.  Nearly three and a half months have passed since the Board hearing, and VA has not received any additional evidence, or a release form to enable VA to obtain the additional evidence, from the Veteran.  Accordingly, the duty to assist does not require that VA make further efforts to secure the private medical evidence identified in the July 2011 hearing.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's left eye disability claim is based on the assignment of an initial rating following an initial award of service connection for left eye vitreous floaters and photopsias status post trauma.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for left eye vitreous floaters and photopsias, status post trauma, was granted by a March 2008 rating decision and a 0 percent rating was assigned under 38 C.F.R. § 4.79, Diagnostic Code 6099-6009, effective October 28, 2005.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted eye disability, under Diagnostic Code 6099, was the service-connected disability, and an unhealed eye injury, under Diagnostic Code 6009, was a residual condition.

In a February 2008 VA eye examination report, the Veteran complained of floaters and flashes in his left eye, and weaker vision.  The Veteran denied ocular pain, episodes of incapacitation over the previous 12 months, distorted vision, and malignant neoplasms.  On physical examination, the Veteran's left eye corrected vision was 20/25.  He did not have keratoconus, diplopia, or visual field deficits.  There was no relative afferent papillary defect, iris rubeosis, or dermatochalasis.  The conjunctivae was white and quiet, the cornea was clear, the anterior chamber was deep and quiet, and the lens was clear.  On dilated fundiscopic examination, the optic nerves were pink, sharp, and flat.  There was no optic atrophy, papilledema, or glaucomatous cupping.  The Veteran's vitreous was clear with floaters and the macula and fundi were normal without tears or breaks.  There were no microaneurysms, neovascularization, retinal hemorrhages, hard exudates, or diabetic retinopathy.  The diagnosis was status post trauma to the left face and eye with vitreous floaters and photopsias.

An April 2011 letter from a private physician states that, on optical examination, the Veteran had uncorrected left eye vision of 20/25, with 20/20 vision after minimal myopic correction.  There was no evidence of posterior vitreous detachment, retinal tear, or retinal detachment.

A May 2011 letter from a private physician stated that the Veteran's eyes appeared normal, without floaters being visualized, though the examiner noted that often physicians cannot see floaters that are visible to a patient.  The Veteran's left eye visual acuity was "not quite 20/20."  The examiner stated that the Veteran could have routine eye examinations and did not have any retinal problems which required regular retina care.  With regard to the injury that the Veteran suffered 22 years ago, the examiner could not see any objective findings to document injury.  On physical examination, the Veteran's left eye lid and conjunctiva had no significant pathology.  The cornea had a clear LASIK flap, the anterior chamber was deep without cell or flare, the iris appeared normal, and the lens was clear.  On fundiscopic examination, there was no significant pathology of the disc and the Veteran had a normal vascular pattern with normal vessels.  The Veteran's macular region appeared normal, there were no significant abnormalities of the periphery, and the Veteran had a clear vitreous cavity.  The diagnosis was vitreous floaters and myopia.

In a July 2011 hearing before the Board, the Veteran reported experiencing floaters and regular left eye inflammation which he treated with eye drops.

The medical evidence of record shows that the Veteran's left eye disability is manifested by floaters, photopsias, inflammation, and corrected visual acuity of, at worst, 20/25.  Unhealed eye injuries are evaluated under Diagnostic Code 6009.  Under that Diagnostic Code, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2011).  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  The medical evidence of record does not show that the Veteran has ever required bed rest and treatment by a physician for his left eye disability, let alone for at least one week during a 12 month period.  Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's service-connected left eye disability under Diagnostic Code 6009.  38 C.F.R. § 4.31 (2011).  

As for ratings under other Diagnostic Codes, the medical evidence of record does not show that the Veteran has tuberculosis of the eye, retinal abnormalities, glaucoma, neoplasms of the eyeball, central nystagmus, trachomatous conjunctivitis, active chronic conjunctivitis, ectopion, entopion, lagophthalmos, loss of eyebrows, loss of eyelashes, disabilities of the lacrimal apparatus, aphakia or dislocation of the crystalline lens, or paralysis of accommodation.  Accordingly, compensable ratings are not warranted under the diagnostic codes relevant to those disabilities.  38 C.F.R. § 4.79, Diagnostic Codes 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6020, 6021, 6022, 6023, 6024, 6025, 6029, and 6030 (2011).

Finally, the level of visual acuity shown in the February 2008 VA eye examination report, the April 2011 letter from a private physician, and the May 2011 letter from a private physician is not sufficient to warrant a compensable rating.  Central visual acuity is rated on the basis of best distant vision obtainable after best correction by glasses, except in the case of keratonus in which contact lenses are required.  38 C.F.R. § 4.75 (2011).  Keratonus is not shown to be present in this case.  The medical evidence of record includes multiple measurements of the Veteran's visual acuity.  In February 2008, the Veteran had corrected left eye visual acuity of 20/25.  In April 2011, the Veteran had uncorrected left eye visual acuity of 20/25 and corrected left eye visual acuity of 20/20.  In May 2011, the Veteran had left eye visual acuity that was "not quite 20/20."  Applying those results to the Diagnostic Codes for Impairment of Central Visual Acuity shows that a 0 percent rating is warranted for the Veteran's left eye symptoms.  38 C.F.R. § 4.79 (2011).  Accordingly, the Board finds that the Veteran's left eye disability does not meet the criteria for a compensable rating under the diagnostic codes corresponding to impairment of central visual acuity.  38 C.F.R. §§ 4.31, 4.79, Diagnostic Codes 6061 to 6081 (2011).

As this issue deals with the rating assigned following the original award of service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned rating compensates, at most, the degree of impairment shown since the date of the grant of service connection for a left eye disability, the Board finds no basis for staged ratings with respect to this claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When service- connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional as to render his disability rating for a left eye disability inadequate.  The Veteran's left eye disability was rated under all of the diagnostic codes available under 38 C.F.R. § 4.79, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left eye disability is manifested by floaters, photopsias, inflammation, and corrected visual acuity of, at worst, 20/25.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his left eye disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of eye disabilities, but the medical evidence indicates that those manifestations are not present in this case.  The criteria for a 0 percent rating for the Veteran's left eye disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.79 (2011).  There are ratings provided by the Schedule for higher levels of disability, but the Veteran's disability does not meet the criteria for the assignment of a 10 percent rating pursuant to those criteria.

In reaching this decision, the Board finds that the preponderance of the evidence of shows that the Veteran's left eye disability does not meet the criteria for a compensable rating.  Therefore, the claim for increased rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

An initial compensable rating for a left eye disability is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


